Equal Energy Announces Its Results for the Third Quarter Ended September 30, 2011 Calgary, Alberta – (CNW – November 10, 2011) Equal Energy Ltd. (“Equal” or “the Company”) (TSX: EQU): (NYSE: EQU) is pleased to announce its financial and operating results for the third quarter ended September 30, 2011. Don Klapko, President and Chief Executive Officer commented, “The third quarter of 2011 represents the first full quarter incorporating the Hunton production from the June 1, 2011 acquisition of the principal assets of our former joint venture partner in Oklahoma.Our production volume averaged 11,263 boe per day for Q3 2011, representing a 19% increase over the Q2 2011 average of 9,467 and a 28% increase from Q3 2010 of 8,777 boe per day.” Subsequent to the quarter end, Equal announced the divestiture of non-core assets for proceeds of $49.4 million with the intention of improving the balance sheet.In particular, we now have all the required financial flexibility to retire the $39.1 million of 8.25% convertible debentures coming due in June 2012. Q3 2011 was a very active quarter with the drill bit with up to four rigs running, two in Canada and two in Oklahoma.Capital expenditures during the quarter were $29 million focused on our core plays at Twin Cities Central Dolomite, Alliance Viking and Lochend Cardium with additional capital spent on a seven well vertical Hunton program at our K9/Big Bird area in Oklahoma. Oklahoma Hunton Vertical Program Our seven well vertical drilling program in Oklahoma has successfully added to our Hunton production and also has the added benefit of preserving the Mississippian rights in the seven sections drilled that would have otherwise expired prior to the end of Q3.By the end of Q3, six of the seven wells were tied-in and producing a total of approximately 270 boe per day with one well awaiting tie in during Q4.One well of this program was perforated in the Mississippian zone and is showing encouraging results.This well will require fracture stimulation to achieve its full potential and is planned for early 2012. Emerging Mississippian Play Equal now has over 11,100 net undeveloped acres held by production in the Mississippian play and another 8,700 net undeveloped acres held under leases.This land base has enough size to add a stand-alone Mississippian play to our portfolio and is located in an area that has seen significant nearby drilling activity by large U.S. independent E&P companies using horizontal, multi-stage frac technology.Equal is reviewing the various alternatives to develop this asset during the upcoming year. Twin Cities/Central Dolomite Core Area In our Twin Cities/Central Dolomite area (“TCCD”) where 2011 drilling commenced on March 26, 2011 we continue to demonstrate our core Hunton drilling performance and the drilling results have confirmed our optimism about this play.One TCCD well drilled by Equal in 2010 came on stream on October 28, 2010, inclined steadily for the first four months and continues to produce at a steady rate of 160 boe per day. During 2011, Equal has drilled a total of six TCCD horizontal multi-leg wells.To date, five of the six wells are on production with performance on average meeting expectation, delivering total production at this time of approximately 510 boe per day.The sixth TCCD well is expected to be tied-in during November 2011. Canada In Canada, we brought on more oil in our two core light oil reserve plays with generally improving performance as we advance our knowledge of the geology and drilling and completion techniques. Viking During Q3, we drilled an additional three Viking oil wells, resulting in a total of nine wells drilled in 2011 and a total of fifteen wells into the play.All wells are currently on production.During the quarter, we also tested new drilling and completion techniques that included the use of a built-for-purpose drilling rig, a modified casing strategy and an innovative continuous fracture stimulation tool.We believe that ultimately these methods will result in lower costs and better productivity as we tackle this large resource on Company lands. Cardium During Q3, we drilled and brought on stream one additional Cardium oil well bringing the total to three for 2011 and a total of eight wells drilled into the play.The three 2011 wells are among the strongest of all our wells drilled to date.Participation in an industry gas gathering system allowed us to ship the first of our associated gas production from this play, which until now has not be saleable.By early 2012, we anticipate having all our associated gas conserved and sold into the market. The following table is a summary of selected financial and operational information for the three and nine months ended September 30, 2011 with comparative 2010 figures. Three months ended September 30 Nine months ended September 30 Q3 2011 Financial and Operations Summary (in thousands except for volumes, percentages and per share and boe amounts) Change Change FINANCIAL Oil, NGL and natural gas revenues including realized hedging 30
